DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, corresponding to claims 1-5 and 7-13, in the reply filed on 06/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HER et al. 20160284272 (HER).


    PNG
    media_image1.png
    690
    396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    652
    media_image3.png
    Greyscale

Regarding claim 1, figs. 3-4 of HER discloses comprising: a first display region  (DA1, D1-Dk) and a second display region (DA2, Dk+1 – Dn) each including a plurality of optical elements (fig. 3), each of the plurality of optical elements including: 
a first electrode E1 provided for each of a plurality of pixels; 
a second electrode provided in common to the plurality of pixels; and 
a function layer sandwiched between the first electrode and the second electrode (see fig. 3); 
a curved portion (FX portion between DA1 and DA2) provided between the first display region and the second display region;
 a frame region NDA surrounding the first display region, the second display region, and the curved portion; 
a terminal portion (region above (top of page) and below 100 (bottom of page) in fig. 4) provided with a terminal of a wiring line; 
a bending portion (portion of NDA that bend) provided between the frame region and the terminal portion; and 
a plurality of pixel circuits (fig. 7) corresponding to the plurality of optical elements, 
wherein a plurality of first control circuits (top half circuit of E1_1 to E1_m) are formed in the frame region along a side opposite to a side facing the second display region in the first display region, 
a plurality of second control circuits are formed in the frame region along a side opposite to a side facing the first display region in the second display region (top half of circuit of E2_1 to E2_m), 
a direction in which the first display region and the second display region are arranged side by side is defined as a first direction, and a direction perpendicular to the first direction is defined as a second direction, 
in the first display region, a plurality of first control lines (E1_1…E1_m lines) extending in the first direction and a plurality of first data signal lines (D1…DK lines) intersecting the plurality of first control lines are provided, 
in the second display region, a plurality of second control lines (E2_1…E2_m lines) extending in the first direction and a plurality of second data signal lines (DK+1…Dn lines) intersecting the plurality of second control lines are provided, 
the first control circuit outputs a control signal to the first control line, the second control circuit outputs a control signal to the second control line, and 
the first control line and the second control line are electrically connected to each other via a curved portion (FX wiring line formed in the curved portion.

Regarding claim 3, fig. 4 of HER discloses wherein the first control circuit and the second control circuit are scanning control circuits (see connection with 200), and the first control line and the second control line are scanning signal lines.

Regarding claim 4, fig. 4 of HER discloses wherein the first control circuit and the second control circuit are light emission control circuits (see connection with 410/420), and the first control line and the second control line are light emission control lines.

Regarding claim 5, par [0047] of HER discloses wherein the second electrode E2 is provided to be common to the first display region and the second display region, and as such would necessary be one that is provided to straddle the curved portion as it is a common electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HER in view of PARK et al. 20190041915.
Regarding claim 2, Her discloses claim 1, but does not disclose wherein a first opening is formed in at least one inorganic film forming a thin film transistor (TFT) layer in the curved portion, a first filling film is formed to fill the first opening, and the curved portion wiring line is formed on the first filling film.

    PNG
    media_image4.png
    468
    633
    media_image4.png
    Greyscale

	However, fig. 3 of Park discloses a first area and a second area with a curved portion BA and wherein a first opening OP is formed in at least one inorganic film 130 forming a thin film transistor (TFT) layer in the curved portion, a first filling film 141/160 is formed to fill the first opening, and a curved portion wiring line (portion of 230 above 160) is formed on the first filling film.
	In view of such teaching, it would have been obvious to form a device of HER further comprising wherein a first opening is formed in at least one inorganic film forming a thin film transistor (TFT) layer in the curved portion, a first filling film is formed to fill the first opening, and the curved portion wiring line is formed on the first filling film such as taught by PARK in order to prevent breakage.

Regarding claim 11, HER discloses claim 1, but does not disclose further comprising a sealing film configured to seal the plurality of optical elements, wherein the sealing film includes a plurality of inorganic layers disposed to overlap each other and at least one organic layer interposed between the plurality of inorganic layers.
However, fig. 3 of PARK discloses of forming a sealing film configured to seal a plurality of optical elements 300, wherein the sealing film includes a plurality of inorganic layers 410/430 disposed to overlap each other and at least one organic layer 420 interposed between the plurality of inorganic layers to protect the display area DA from external air or moisture.
In view of such teaching, it would have been obvious to form a device of HER further comprising further comprising a sealing film configured to seal the plurality of optical elements, wherein the sealing film includes a plurality of inorganic layers disposed to overlap each other and at least one organic layer interposed between the plurality of inorganic layers such as taught by PARK to protect the display area DA from external air or moisture.

Regarding claim 12, fig. 3 of PARK discloses wherein a frame-shaped bank 150 overlapping an edge of the at least one organic layer  420 is provided straddling the curved portion (BA) to surround the first region and the second region.
In view of such teaching, it would have been obvious to form a device of HER and PARK further comprising a frame-shaped bank overlapping an edge of the at least one organic layer is provided straddling the curved portion to surround the first display region and the second display region such as taught by PARK in order to form a pixel defining layer with Pixel defining bank to form light emitting element in the bank.

Regarding claim 13, fig. 3 and par [0070] of PARK discloses further comprising: an adhesive layer 500 provided on the sealing film 400; and a cover layer provided on the adhesive layer and including a function film layer (touch electrode layers – par [0070]). 
In addition, it would have been obvious to form a device of HER and PARK wherein the adhesive layer and the cover layer are provided to avoid the curved portion in a plan view as there is no need to provide polarization plate and touch electrode layer in the curved portion.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829